DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 5 recites “such the that the ring”, this should be amended to recite “such that the ring”.  
Claim 8 is objected to because of the following informalities:  line 5 recites “such the that the ring”, this should be amended to recite “such that the ring”.
Claim 15 is objected to because of the following informalities:  line 4 of claim 15 recites “disposed on a lead body”, line 3 recites “a lead”.  It is suggested that the claim is amended, line 4, to recite “disposed on the lead body”.  A lead will inherently have a lead body therefore this is not considered an antecedent basis issue, the amendment suggested clarifies that only one lead is being recited in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. US 2015/0360031 in view of Skubitz et al. US 2019/0060634.
Regarding claims 1 and 8:  Bornzin discloses a lead 110 (figure 1) body (the lead body is considered to be from the pulse generator 150 to the distal tip of the lead adjacent to element 111, figure 1 also see paragraph 0041) operable to be implanted proximate a neural pathway (spinal cord, title and abstract) of a patient; a sensing electrode and a stimulation electrode 111(figure 1; paragraphs 0041 and 0050) disposed on the lead body and separated longitudinally along the lead body (figure 1 demonstrates longitudinal displacement); both stimulation and sensing electrodes comprising segmented electrodes (paragraph 0042) which emit electrical fields along a partial circumference; a signal generator (150, figure 1 “pulse generator”) electrically coupled to the stimulation electrode (see figure 1); a sensing circuit 158 (figure 1) coupled to the sensing electrode(s); a processor 151 (figure 1 “controller”) coupled to the signal generator and the sensing circuit and operable to apply a stimulation signal to the stimulating electrodes via the signal generator (abstract, 0035 and 0050)  and via the sensing circuit, sense from the sensing electrode an evoked response to the stimulation signal (figure 0035) that propagates along the neural pathway.  However Bornzin does not specifically disclose that the sensing and stimulation electrodes comprise a ring electrode partially covered by insulation. Skubitz however teaches of a medical lead of similar construction (see figure 3) which includes a segmented electrode preform 106 (figure 5C).  The segmented electrode preform includes a conductive ring 122 (figures 5C and 5D), the conductive ring is operably attached to the electrode portions 136 and the raised portions 134.   The raised portion includes the insulative projection 120 (figure 5C, paragraph 0114).  During construction of the lead an overmold layer 166 (figure 6) is applied to the preassembly 100/164 (figures 5 and 6 respectively).  After the overmold layer is applied the lead is ground down to expose segmented electrodes 64 and 66 with the insulative layer 120 covering the ring resulting in a ring electrode partially covered in insulation.   It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bornzin to include a ring electrode partially covered in insulation, as taught by Skubitz, in order to create segmented electrodes. 
Regarding claims 4 and 11:  Bornzin disclose that the evoked response is an ECAP (abstract and paragraph 0035).
Regarding claims 5 and 12: Bornzin disclose the lead body is operably implanted in to an epidural space of a dorsal column of a spine of the patient, and the neural pathway is the spinal cord (abstract, claim 1). 

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. US 2015/0360031 in view of Skubitz et al. US 2019/0060634 and further in view of Govea US 2015/0066120.
Regarding claims 2-3 and 9-10: Bornzin/Skubitz discloses the claimed invention however Bornzin/Skubtiz does not specifically disclose that the partial circumference is 270º or more or 90º or more.  Govea however teaches of a segmented electrode (title and abstract) in which the partial circumference can range from 10º-345º (paragraph 0062).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bornzin/Skubitz to include a partial circumference of 70º or more or 90º or more, as taught by Govea, in order to have electrodes positioned in a desired arrangement (Govea, paragraph 0062).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. US 2015/0360031 in view of Skubitz et al. US 2019/0060634 and further in view of Cass et al. US 2020/0179675.
Regarding claims 6 and 13:  Bornzin/Skubitz discloses the claimed invention however Bornzin/Skubtiz does not specifically disclose different angles for the partial circumference for sensing and stimulating electrodes.  It is noted that Bornzin discloses both stimulation and sensing electrodes for a segmented electrode lead.  It is routine to assign, via switches, sensing and or stimulation capabilities (See Bornzin paragraphs 0034-0036, 0038, 0050).  Therefore it is clearly disclosed by Bornzin that the configuration of the electrodes is that they can be either sensing or stimulating.   Cass however teaches that the segments of the electrodes can be different sizes (paragraph 0106).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bornzin/Skubitz to include electrodes of different segment lengths/ partial circumferences, as taught by Cass in order to have various orientations. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. US 2015/0360031 in view of Skubitz et al. US 2019/0060634 and further in view of Conroy et al US 2015/0073518.
Regarding claims 7 and 14:  Bornzin/Skubitz discloses the claimed invention however Bornzin/Skubtiz does not specifically disclose that the lead body comprises a titanium braid.   Conroy however teaches of a medical lead (title abstract) which includes a conductive braid of titanium (paragraph 0036, figure 5).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bornzin/Skubitz to include a titanium braid within the lead body, as taught by Conroy, in order to include a braided conductive shield.  

Allowable Subject Matter
Claims 15-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
A detailed notice of allowance will be provided upon allowance of all pending claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792